Citation Nr: 0841798	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of right third metatarsal, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the evaluation of the 
veteran's remote fracture of right third metatarsal residuals 
to 10 percent disabling, effective December 14, 2001. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2008 statement, the veteran's representative 
asserted that the veteran's service-connected right foot 
disability has worsened since his last VA examination in 
April 2005.  When the available evidence is too old for 
adequate evaluation of the veteran's current symptomatology, 
the duty to assist requires providing a new examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Board is 
unable to make an accurate assessment of the veteran's 
current condition on the basis of the evidence of record, the 
Board finds that the veteran should be afforded an additional 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one). 

Further, additional guidance has been provided with respect 
to notice requirements for increased rating claims.  
Specifically, VA must notify the claimant of the following in 
an increased rating claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2008); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  As the claim is being remanded, the RO 
should ensure that the veteran has received compliant notice. 

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for an increased rating, send 
the veteran a notification letter 
consistent with 38 U.S.C.A. § 5103(a), to 
include an explanation of the requirements 
to substantiate the claim for an increased 
rating as recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the severity of his residuals of a 
fracture of right third metatarsal 
residuals. The claims folder must be made 
available to the examiner for review and 
the examination report should note that 
review. All indicated tests and studies 
should be performed. All manifestations of 
the right foot disability should be 
described in detail. The examiner should 
provide an opinion whether pain due to the 
service-connected disability could 
significantly limit functional ability 
during flare-ups or with extended use. The 
examiner should provide a statement 
regarding any additional function loss due 
to pain on use. The examiner is also 
requested to indicate whether there is any 
weakened movement, excess movement, excess 
fatigability, or incoordination that could 
be attributed to the service-connected 
disorder.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

